Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 28, 2022

                                      No. 04-22-00043-CR

                                   James Edward STRIBLIN,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR8935
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        In 2017, a jury convicted appellant of murder, and this court affirmed. Striblin v. State,
No. 04-17-00826-CR, 2019 WL 1049233 (Tex. App.—San Antonio Mar. 6, 2019, pet. ref’d). On
October 14, 2019, appellant pro se filed a “Motion for Recusal and Change of Venue from
Judge.” On December 29, 2021, the Honorable Sid L. Harle, Presiding Judge of the Fourth
Judicial Region of Texas, denied the motion on the basis that “the cases were disposed of and
nothing is pending in front of Judge Moore.” On January 13, 2022, appellant filed a notice of
appeal seeking a direct appeal of this denial.

        Only the Court of Criminal Appeals has jurisdiction to grant post-conviction release from
confinement for persons with a felony conviction. TEX. CODE CRIM. PROC. art. 11.07, § 3; Hoang
v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); In re Stone, 26 S.W.3d 568, 569 (Tex.
App.—Waco 2000, orig. proceeding). As an intermediate appellate court, it appears we lack
jurisdiction over this case. See TEX. CODE CRIM. PROC. art. 11.07, § 5 (“After conviction the
procedure outlined in this Act shall be exclusive and any other proceeding shall be void and of
no force and effect in discharging the prisoner.”); Bd. of Pardons & Paroles ex rel. Keene v.
Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig.
proceeding); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding).

        We, therefore, ORDER appellant to show cause no later than February 11, 2022 why
this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
until further order of the court.
                                              _________________________________
                                              Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court